Exhibit 10.3

 

 

THE HANOVER INSURANCE GROUP, INC.

PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT

 

This Performance-Based Restricted Stock Unit Agreement (the “Agreement”) is
effective as of <GRANT DATE> (the “Grant Date”) by and between The Hanover
Insurance Group, Inc., a Delaware corporation (the “Company”), and <PARTICIPANT
NAME> ( “Participant” or “you”). Capitalized terms used without definition
herein shall have the meanings set forth in The Hanover Insurance Group 2014
Long-Term Incentive Plan (as it may be amended from time to time, the “Plan”).

P R E A M B L E

WHEREAS, pursuant to the terms of the Plan and this Agreement, the Administrator
has agreed to grant to Participant a target number of performance-based
Restricted Stock Units (the “PBRSUs”); and

WHEREAS, the PBRSUs will be subject to certain restrictions, the attainment of
certain performance criteria and other terms and conditions as set forth in this
Agreement.

NOW, THEREFORE, for and in consideration of the foregoing and the mutual
covenants and promises hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

  1. PBRSUs. The Administrator hereby grants to Participant <NUMBER OF PBRSUs>
PBRSUs, each PBRSU representing the right to receive one share of Stock upon and
subject to the restrictions, terms and conditions set forth below. The Stock
issued upon vesting of the PBRSUs, if any, shall be referred to hereinafter as
the “Shares”. The actual number of PBRSUs granted herein shall be subject to
adjustment as set forth on Schedule A.

 

  2. Vesting; Settlement. The PBRSUs shall vest as set forth below.

The PBRSUs will vest on the third anniversary of the Grant Date (the “Vesting
Date”); provided:

 

  i) The Company achieves the corporate goals set forth on Schedule A (the
“Corporate Goals”) by the date set forth on Schedule A (the “Goal Completion
Date”). The actual number of PBRSUs that shall be earned and that shall vest
shall be determined in accordance with the terms set forth on Schedule A; and

 

  ii) Participant is continuously an Employee of the Company or any of its
Affiliates (the Company and its Affiliates hereinafter referred to as “THG”)
throughout the period from the Grant Date to the Vesting Date.

The determination of (i) whether and to the extent the Corporate Goals set forth
on Schedule A have been achieved, and (ii) any adjustment to the actual number
of PBRSUs earned and vested, shall be in the sole and absolute discretion of the
Administrator. All decisions by the Administrator shall be final and binding
upon Participant. To the extent the PBRSUs are intended to qualify for the
performance-based compensation exception under Section 162(m), the Agreement
shall be construed and administered in accordance with Section 162(m).

As soon as reasonably practicable following the vesting of the PBRSUs, but in no
event later than 60 days following vesting, the Company shall issue the Shares
to Participant. Any fractional share shall be rounded down such that only whole
shares are issued. In the event the Vesting Date falls on a non-business day
(weekend or holiday on which banks are not generally open in the Commonwealth of
Massachusetts), the Vesting Date shall be the next following business day.



--------------------------------------------------------------------------------

  3. Termination of Employment. Except as provided in Sections 4, 5 and 6, upon
the termination of Participant’s Employment prior to the Vesting Date for
whatever reason, whether with or without Cause, for good reason or otherwise,
any non-vested PBRSUs shall be automatically cancelled and forfeited and be
returned to the Company for no consideration.

 

  4. Disability. In the event Participant is Disabled prior to the Vesting Date,
Participant shall vest in the PBRSUs as follows:

 

  i) No vesting shall occur if the Company does not achieve the Corporate Goals
by the Goal Completion Date; and

 

  ii) Provided and to the extent the Company achieves the Corporate Goals by the
Goal Completion Date, on the “vesting date” (as set forth below) Participant
shall vest in a pro-rata portion of the PBRSUs as determined below and the
remaining unvested PBRSUs shall be automatically forfeited and returned to the
Company for no consideration. For purposes of this subsection, the pro-rata
portion of the PBRSUs that will vest shall be determined by dividing the number
of days since the Grant Date through the date Participant is Disabled by 1,096
and applying this percentage to such PBRSUs. Any fractional Shares shall be
rounded down such that only whole Shares are issued. For purposes of this
subsection, Participant shall be “Disabled” if he or she has been unable, for a
period of twelve consecutive months, to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
and has been receiving income replacement benefits for a period of twelve
consecutive months under the Company’s Long-Term Disability Program. The date
that Participant is Disabled for purposes of this Agreement is the twelve-month
anniversary of the date Participant commences receiving such benefits under the
Company’s Long-Term Disability Program.

If Participant ceases to receive benefits under the Company’s Long-Term
Disability Program prior to becoming Disabled and immediately returns to active
Employment, the PBRSUs will continue to vest in accordance with Section 2 of
this Agreement.

In the event Participant is entitled to a pro-rata vesting of PBRSUs pursuant to
this Section 4, the “vesting date” (for purposes of issuing the Shares), shall
be the later to occur of (i) the date Participant is Disabled, or (ii) the Goal
Completion Date; provided, however that such date shall not be later than the
Vesting Date and in all events no later than March 15 of the year following the
year in which the Goal Completion Date occurs.

 

  5. Death. In the event Participant’s Employment terminates due to his or her
death prior to the Vesting Date, Participant shall vest in the PBRSUs as
follows:

 

  i) No vesting shall occur if the Company does not achieve the Corporate Goals
by the Goal Completion Date; and

 

  ii) Provided and to the extent the Company achieves the Corporate Goals by the
Goal Completion Date, on the “vesting date” (as set forth below) then
Participant shall vest in a pro-rata portion of the PBRSUs and the remaining
unvested PBRSUs shall be automatically forfeited and returned to the Company for
no consideration. For purposes of this subsection, the pro-rata portion of the
PBRSUs that will vest shall be determined by dividing the number of days that
Participant was an Employee since the Grant Date through the date of his or her
death by 1,096 and applying this percentage to such PBRSUs. Any fractional
Shares shall be rounded down such that only whole Shares are issued.

 

- 2 -



--------------------------------------------------------------------------------

In the event Participant is entitled to a pro-rata vesting of PBRSUs pursuant to
this Section 5, the “vesting date” (for purposes of issuing the Shares), shall
be the later to occur of (i) Participant’s death, or (ii) the Goal Completion
Date; provided, however, that such date shall not be later than March 15 of the
year following the year in which the Goal Completion Date occurs.

 

  6. Covered Transaction/Change in Control. In the event of a Covered
Transaction (other than a Change in Control, whether or not it is a Covered
Transaction), the Administrator shall, with respect to the PBRSUs, take one of
the actions set forth in Sections 7(a)(1), 7(a)(2) or 7(a)(3) of the Plan.
Notwithstanding the terms of the Plan, in the event of a Change in Control
(whether or not it is a Covered Transaction), the following rules shall apply:

(a) Except as provided below in Section 6(c), upon consummation of a Change in
Control, to the extent the PBRSUs are outstanding immediately prior to the
Change in Control, Participant shall automatically vest in such number of PBRSUs
as determined in Section 6(b).

(b) No vesting pursuant to Section 6(a) shall occur if the Company does not
achieve the Corporate Goals at the specified level set forth and determined in
accordance with Schedule A.

(c) Notwithstanding Section 6(a), no acceleration of vesting shall occur with
respect to the PBRSUs if the Administrator reasonably determines in good faith
prior to the occurrence of a Change in Control that this Award of PBRSUs shall
be honored or assumed, or new rights substituted therefor (such honored, assumed
or substituted award hereinafter called an “Alternative Award”), by
Participant’s employer (or the parent or a subsidiary of such employer)
immediately following the Change in Control, provided that the Alternative Award
shall be a time-based restricted stock unit award that is no longer subject to
any performance-based vesting requirement, and shall also:

(i) be based on stock which is traded, or will be traded upon consummation of
the Change in Control, on an established securities market;

(ii) provide such Participant (or each Participant in a class of Participants)
with rights and entitlements substantially equivalent to or better than the
rights, terms and conditions applicable under this Award, including, but not
limited to, an identical or better time-based vesting schedule;

(iii) have substantially equivalent economic value to this Award (determined at
the time of the Change in Control and based upon the number of Shares
Participant would have received had the Award been accelerated pursuant to
Section 6(a) above); and

(iv) have terms and conditions which provide that in the event that
Participant’s employment is involuntarily terminated (other than for Cause) or
Participant terminates employment for “Good Reason” (as defined below) prior to
the Vesting Date, Participant shall automatically vest in 100% of the
Alternative Award and any conditions on a Participant’s rights under, or any
restrictions on transfer or exercisability applicable to, the vested portion of
such Alternative Award shall be waived or shall lapse.

 

- 3 -



--------------------------------------------------------------------------------

For this purpose, “Good Reason” shall mean the occurrence of one or more of the
events listed below following a Change in Control:

(x) to the extent you are a “Participant” (as that term is defined in the CIC
Plan) in the Company’s Amended and Restated Employment Continuity Plan or its
successor plan (the “CIC Plan”), the occurrence of any of the events enumerated
under the definition of “Good Reason” applicable to Participant’s “Tier” level
as set forth in the CIC Plan; or

(y) if you are not a “Participant” in the CIC Plan, the occurrence of any of the
following (A) a reduction in Participant’s rate of annual base salary as in
effect immediately prior to such Change in Control; (B) a reduction in
Participant’s annual short-term incentive compensation plan target award
opportunity (but excluding the conversion of any cash incentive arrangement into
an equity incentive arrangement of commensurate value or vice versa) from that
which was in effect immediately prior to such Change in Control; or (C) any
requirement that you relocate to an office more than 35 miles from the facility
where Participant was located immediately prior to the Change in Control.

(d) In the event a Participant believes that a “Good Reason” event has been
triggered, Participant must give the Company written notice within 30 days of
the occurrence of such triggering event and a proposed termination date which
shall be not sooner than 60 days nor later than 90 days after the date of such
notice. Such notice shall specify Participant’s basis for determining that “Good
Reason” has been triggered. The Company shall have the right to cure a purported
“Good Reason” within 30 days of receipt of said notice.

(e) Notwithstanding Sections 6(a) and (c) above, the Administrator may elect, in
its sole discretion, exercised prior to the effective date of the Change in
Control, to accelerate all of the PBRSUs.

(f) Upon vesting under Section 6 any remaining unvested PBRSUs shall be
automatically cancelled and forfeited and returned to the Company for no
consideration.

 

  7. Termination of Agreement. Except as otherwise expressly set forth herein,
if the Corporate Goals are not satisfied in accordance with the terms set forth
on Schedule A by the Goal Completion Date, this Agreement shall automatically
terminate and Participant shall be deemed to have forfeited all rights to the
PBRSUs.

 

  8. Notices. Notices hereunder shall be in writing and, if to the Company,
shall be delivered personally to the Human Resources Department or such other
party as designated by the Company or mailed to its principal office and, if to
Participant, shall be delivered personally or mailed to Participant at his or
her address on the records of the Company.

 

  9. Dividend and Voting Rights. Participant will not be entitled to any
dividends (or dividend equivalency rights) upon the PBRSUs or have any voting
rights until and to the extent the PBRSUs vest and Shares are delivered in
settlement of the PBRSUs.

 

  10.

Non-Hire/Solicitation/Confidentiality/Code of Conduct. As a condition of
Participant’s eligibility to receive these PBRSUs and regardless of whether such
PBRSUs vest, Participant agrees that he or she will (a) not, directly or
indirectly, during the term of your Employment, and for a period of one year
thereafter, hire, solicit, entice away or in any way interfere with THG’s
relationship with, any of its officers or employees, or in any way attempt to do
so or participate with, assist or encourage a third party to do so; (b) neither
disclose any of THG’s confidential and proprietary information to any third
party, nor use such information for any purpose other than for the benefit of
THG and in accordance with THG policy; (c) not, during the term of Participant’s
Employment, and for a period of one year thereafter, interfere with or seek to
interfere with, THG’s relationships with any of its policyholders, customers,
clients, agents or vendors; and (d) at all times comply with (i) THG’s Code of
Conduct and other

 

- 4 -



--------------------------------------------------------------------------------

  policies and procedures as in effect from time to time, and (ii) any
non-competition, non-disclosure, non-solicitation or similar agreement he or she
may have with the Company or its Affiliates. The terms of this Section 10 shall
survive the expiration or earlier termination of this Agreement.

 

  11. Damages/Specific Performance.

(a) Participant hereby acknowledges and agrees that in the event of any breach
of Section 10 of this Agreement, the Company would be irreparably harmed and
could not be made whole by monetary damages. Participant accordingly agrees to
waive the defense in any action for injunctive relief or specific performance
that a remedy at law would be adequate and that the Company, in addition to any
other remedy to which it may be entitled at law or in equity, shall be entitled
to an injunction or to compel specific performance of Section 10.

(b) In addition to any other remedy to which the Company may be entitled at law
or in equity (including the remedy provided in the preceding paragraph),
Participant hereby acknowledges and agrees that in the event of any breach of
Section 10 of this Agreement, Participant shall be required to refund to the
Company the value received by Participant upon vesting of the PBRSUs; provided,
however, that the Company makes any such claim, in writing, against Participant
alleging a violation of Section 10 not later than two years following
Participant’s termination of Employment.

 

  12. Successors. The provisions of this Agreement will benefit and will be
binding upon the permitted assigns, successors in interest, personal
representatives, estates, heirs and legatees of each of the parties hereto.
However, the PBRSUs are non-assignable, except as may be permitted by the Plan.

 

  13. Interpretation. The terms of the PBRSUs are as set forth in this Agreement
and in the Plan. The Plan is incorporated into this Agreement by reference,
which means that this Agreement is limited by and subject to the express terms
and provisions of the Plan. In the event of a conflict between the terms of this
Agreement and the terms of the Plan, the terms of the Plan shall control.

 

  14. Facsimile and Electronic Signature. The parties may execute this Agreement
by means of a facsimile or electronic signature.

 

  15. Entire Agreement; Counterparts. This Agreement and the Plan contains the
entire understanding between the parties concerning the subject contained in
this Agreement. Except for the Agreement and the Plan, there are no
representations, agreements, arrangements, or understandings, oral or written,
between or among the parties hereto, relating to the subject matter of this
Agreement, that are not fully expressed herein. This Agreement may be signed in
one or more counterparts, all of which shall be considered one and the same
agreement.

 

  16. Further Assurances. Each party to this Agreement agrees to perform all
further acts and to execute and deliver all further documents as may be
reasonably necessary to carry out the intent of this Agreement.

 

  17. Severability. In the event that any of the provisions, or portions
thereof, of this Agreement are held to be unenforceable or invalid by any court
of competent jurisdiction, the validity and enforceability of the remaining
provisions, or portions thereof, will not be affected, and such unenforceable
provisions shall be automatically replaced by a provision as similar in terms as
may be valid and enforceable.

 

  18. Construction. Whenever used in this Agreement, the singular number will
include the plural, and the plural number will include the singular, and the
masculine or neuter gender shall include the masculine, feminine, or neuter
gender. The headings of the Sections of this Agreement have been inserted for
purposes of convenience and shall not be used for interpretive purposes. The
Administrator shall have full discretion to interpret and administer this
Agreement. Any actions or decisions by the Administrator in connection with this
Agreement shall be conclusive and binding upon Participant.

 

- 5 -



--------------------------------------------------------------------------------

  19. No Effect on Employment. Nothing contained in this Agreement shall be
construed to limit or restrict the right of THG to terminate Participant’s
Employment at any time, with or without cause, or to increase or decrease
Participant’s compensation from the rate of compensation in existence at the
time this Agreement is executed.

 

  20. Taxes. The vesting and settlement of the PBRSUs will give rise to “wages”
subject to withholding. Participant expressly acknowledges and agrees that
Participant’s rights hereunder, including the right to be issued Shares in
settlement of the PBRSUs, are subject to Participant promptly remitting to the
Company in cash (or by such other means as may be acceptable to the
Administrator in its discretion) any amounts determined by the Company to be
required to be withheld. No Shares will be transferred pursuant to the
settlement of the PBRSUs unless and until Participant has remitted to the
Company an amount sufficient to satisfy any federal, state, or local withholding
tax requirements, or has made other arrangements satisfactory to the Company
with respect to such taxes. Participant authorizes the Company to withhold such
amount from any amounts otherwise owed to Participant. The Company may, at its
option, withhold from the PBRSUs, or the Shares which such PBRSUs represent, a
sufficient number of PBRSUs/Shares to satisfy the minimum federal, state and
local tax withholding due, if any, and remit the balance of the PBRSUs/Shares to
Participant.

The Company makes no representations to Participant with respect to the tax
treatment of any amount paid or payable pursuant to this Award. While this Award
is intended to be interpreted and operated to the extent possible so that any
such amounts shall be exempt from the requirements of Section 409A, in no event
shall the Company be liable to Participant for or with respect to any taxes,
penalties and/or interest which may be imposed upon any such amounts pursuant to
Section 409A or any other federal or state tax law. To the extent that any such
amount should be subject to Section 409A (or any other federal or state tax
law), Participant shall bear the entire risk of any such taxes, penalties and or
interest.

 

  21. Waiver of Jury Trial. By accepting this Award under the Plan, Participant
waives any right to a trial by jury in any action, proceeding or counterclaim
concerning any rights under (a) the Plan, (b) the Prior Plan, (c) any Award,
(d) any award under the Prior Plan, or (e) any amendment, waiver, consent,
instrument, document or other agreement delivered or which in the future may be
delivered in connection with any of the foregoing, and agrees that any such
action, proceedings or counterclaim shall be tried before a court and not before
a jury.

 

  22. Additional Restrictions. The Administrator may cancel, rescind, withhold
or otherwise limit or restrict this Award (in whole or in part) at any time if
Participant is not in compliance with all applicable provisions of this
Agreement and the Plan, or if Participant breaches any agreement with THG,
including with respect to the Code of Conduct or other policies of THG, or any
non-competition, non-solicitation, confidentiality or other similar provisions.
Without limiting the generality of the foregoing, the Administrator may recover
the PBRSUs and payments under or gain in respect thereto to the extent required
to comply with Section 10D of the Securities Exchange Act of 1934, as amended,
or any stock exchange or similar rule adopted under said Section. In addition,
rights, payments and benefits under this Award shall be subject to repayment to,
or recoupment by, THG in accordance with any clawback or recoupment policies and
procedures that THG may adopt from time to time.

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the Grant Date.

 

THE HANOVER INSURANCE GROUP, INC. By:  

 

Name:   J. Kendall Huber Title:   Executive Vice President & General Counsel

 

<PARTICIPANT NAME>

 

- 7 -